internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 4-plr-104956-03 date date legend distributing controlled controlled controlled shareholder shareholder shareholder shareholder business a plr-104956-03 business b a b c d this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts distributing is a holding_company that files a consolidated_return with wholly owned controlled controlled and controlled together the controlled corporations distributing has two classes of stock outstanding voting common_stock and nonvoting common_stock shareholder owns a percent of the voting common_stock and b percent of the nonvoting common_stock shareholder shareholder and shareholder each own c percent of the voting common_stock and d percent of the nonvoting common_stock controlled and controlled conduct business a and controlled conducts business b financial information has been received indicating that business a of controlled business a of controlled and business b of controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years serious disputes have arisen among shareholder shareholder and shareholder that are having an adverse effect on the day-to-day operation of distributing and the controlled corporations further shareholder shareholder and shareholder wish to divide the controlled corporations and go their separate ways plr-104956-03 proposed transaction distributing proposes a redemption and corporate separation as set forth below the proposed transaction i ii iii iv distributing will redeem all of shareholder 1's stock in distributing in exchange for cash and other assets the redemption distributing will distribute the controlled stock to shareholder in exchange for shareholder 2's distributing stock distributing will distribute the controlled stock to shareholder in exchange for shareholder 3's distributing stock distributing will distribute the controlled stock to shareholder in exchange for shareholder 4's distributing stock collectively steps ii through iv the distribution v following the distribution distributing will liquidate representations distributing has made the following representations with respect to the proposed transaction a b c the fair_market_value of the controlled controlled and controlled stock received by shareholder shareholder and shareholder respectively will approximately equal the fair_market_value of the distributing stock surrendered by each in the exchange no part of the consideration to be distributed by distributing will be received by shareholder shareholder and shareholder as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted on behalf of controlled controlled and controlled represents each corporation’s present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-104956-03 d e f g h i j k following the distribution the controlled corporations will each continue the active_conduct of its business independently and with its own employees the distribution is carried out for the following corporate business purposes to end shareholder disputes over the operation of the controlled corporations and to enable shareholder shareholder and shareholder to go their own way the distribution is motivated in whole or substantial part by these corporate business purposes distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or the controlled corporations to make an s election pursuant to sec_1362 there is no plan or intention by shareholder shareholder or shareholder to sell exchange transfer by gift or otherwise dispose_of any stock in the controlled corporations after the distribution there is no plan or intention by the controlled corporations directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate any of the controlled corporations to merge any of the controlled corporations with any other corporation or to sell or otherwise dispose_of the assets of any of the controlled corporations after the distribution except in the ordinary course of business no intercorporate debt will exist between distributing and the controlled corporations at the time of or subsequent to the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account distributing may have in any controlled_corporation stock will be included in income immediately before the distributions to the extent required by applicable regulations l m payments made in connection with any continuing transactions between controlled controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing plr-104956-03 n o percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled controlled or controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled controlled or controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of controlled controlled or controlled stock entitled to vote or stock possessing percent or more of the total value of all classes of controlled controlled or controlled stock rulings based solely on the information submitted and the representations set forth above we rule as follows amounts received by shareholder in the redemption will be treated as full payment in exchange for the distributing stock surrendered sec_331 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder shareholder and shareholder on the distribution sec_355 no gain_or_loss will be recognized by distributing on the distributions sec_355 the basis of the controlled stock received by shareholder the controlled stock received by shareholder and the controlled stock plr-104956-03 received by shareholder will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder the controlled stock received by shareholder and the controlled stock received by shareholder will include the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits among distributing controlled controlled and controlled will be made under sec_1_312-10 of the income_tax regulations caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding the liquidation of distributing following the distribution procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely richard k passales senior counsel branch office of associate chief_counsel corporate cc
